This suit grows out of a collision between an omnibus owned and operated by the Teche Lines, Inc., and, at the time of the accident, driven by H.L. Lefort, and a truck and trailer owned by Jack Gorum and driven by James Miller. The accident occurred on September 12, 1940, on the Airline Highway between Baton Rouge and New Orleans near the Town of Gonzales. The driver, H.L. Lefort, and several passengers in the omnibus, including Eugene Gross, the plaintiff in this case, and Vardeman Gill were injured.
Vardeman Gill brought suit in the United States District Court for the Eastern District of Louisiana, Baton Rouge Division, against Jack Gorum and his employee, James Miller, and the Teche Lines, Inc. The case was tried before a jury and resulted in a verdict in favor of the plaintiff and against Gorum and Miller, the suit against the Teche Lines, Inc., having been dismissed.
H.L. Lefort brought suit for damages for physical injuries sustained by him as a result of the accident, against Jack Gorum, James Miller and Gorum's insurance carrier, the National Mutual Casualty Company, in the District Court for the Parish of Ascension. The Teche Lines, Inc., also brought suit in the Parish of Ascension against the same parties for property damage to their omnibus. Both of these cases were, by agreement, tried on the record which was made up of the testimony taken in the United States District Court in the case of Gill v. Gorum, et al.1 Both cases were decided in favor of the plaintiff and both were appealed to the Court of Appeal for the First Circuit. Because the claim of the Teche Lines, Inc., involved more than $2,000, that case was transferred by the Court of Appeal, on its own motion, 7 So. 2d 736, to the Supreme Court. The other case — that brought by Lefort — was affirmed, the court holding that the plea of contributory negligence advanced by the defendants was without merit. Lefort v. Gorum et al., La.App., 7 So. 2d 733. The case brought by the Teche Lines, Inc., which, as has been stated, was transferred to the Supreme Court resulted in an affirmance, the Court expressly holding that the bus driver was not guilty of contributory negligence. Teche Lines v. Gorum, 202 La. 993,13 So. 2d 291.
The present plaintiff, Eugene Gross, brought this suit in the Civil District Court against Teche Lines, Inc., Jack Gorum and his insurance carrier, the National Mutual Casualty Company. This case was also tried upon the record of Gill v. Gorum et al. of the United States District Court, and resulted in a judgment in favor of the plaintiff in the sum of $11,164.69, of which amount the National Mutual Casualty Company was condemned in solido for $5,000, the limit of its policy. From this judgment Teche Lines, Inc., has appealed suspensively and Jack Gorum devolutively.
It is fair to say that the judgment appealed from was rendered on April 29th, 1942, approximately one year before the decision of the Supreme Court in the case of Teche Lines, Inc., v. Gorum et al., which was handed down on April 12th, 1943. This appeal, which was taken before the decision of the Supreme Court, *Page 638 
was heard by us after that court had rendered its opinion.
It is apparent that Teche Lines, Inc., has been absolved from all responsibility for the accident by the United States District Court for the Eastern District of Louisiana, the District Court for the Parish of Ascension, the Court of Appeal for the First Circuit and the Supreme Court of Louisiana. We are asked, however, to hold otherwise, the principal contention being that the Supreme Court was mistaken in its finding of fact concerning the negligence of Lefort which is said to be in conflict with Lefort's own testimony. Be this as it may, it would be most unbecoming for a subordinate tribunal to criticize the Supreme Court, consequently we express no opinion in the premises, but even if we felt that the point was well taken, so far as we are concerned, it is sufficient for us to know that the issues presented here have already been determined by the Supreme Court. The Teche Lines, Inc., must be absolved.
As to Gorum the question of his liability has also been foreclosed by the opinion of the Supreme Court. Apparently this has been recognized for we have not been favored with any brief or argument in his behalf.
For the reasons assigned the judgment appealed from is annulled, avoided and reversed insofar as it condemns Teche Lines, Inc., and it is now ordered that there be judgment in favor of Teche Lines, Inc., dismissing plaintiff's suit at his cost. In all other respects the judgment appealed from is affirmed.
Reversed in part; affirmed in part.
1 No opinion for publication.